DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 04/18/2022. Claims 1, 3-7, 9-16 and 21-23 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-7, 9-16 and 21-23 are allowed.
Regarding to claim 1, 7, 21, 22 and 23 the best prior art found during the prosecution of the application, Hadaschick US Patent Application No. (US 2019/0253301 A1) hereinafter referred as Hadaschick, in view of Yufei Republic of China No.:( CN 109547373 A) hereinafter referred as Yufei. Hadaschick discloses the multitone signal carrying a first portion of the radio signal is received during a first time period, said first multitone signal comprising a first and a second sub carrier which are received simultaneously. first phase difference between the first and the second sub carrier is determined. The second multitone signal carrying a second portion of the radio signal is received during a second time period, said second multitone signal comprising the second and a third sub carrier which are received simultaneously. The second phase difference between the second and the third sub carrier is determined. The third phase difference between the first and the third sub carrier is determined using the first and the second phase differences. The spectral sub carrier distances between the at least three different sub carriers the first multitone signal differs from the relative spectral distance between the first and the third sub carrier. Yufei teaches the frequency offset estimation method and a frequency offset estimation system for an OFDM system frequency domain strong interference environment that overcomes the above problems or at least partially solves the above problems. The interference removal is performed directly on the subcarrier signal after the interference removal, and then the integer frequency offset calculation and the integer frequency offset adjustment are performed on the subcarrier signal after the interference removal, and the subcarrier signal after the integer frequency offset adjustment is performed according to the phase difference of the pilot between symbols. The fractional frequency offset calculation is used to adjust the fractional frequency offset, and the calculation is more accurate by using the characteristics of the OFDM system itself, and there is no need to set up a separate interference removal device, saving resources and computational complexity. However, Hadaschick and Yufei fail to teach the method for multicarrier phase based location. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the  subcarrier uplink signal for each subcarrier frequency in the set of subcarrier frequencies; accessing a calibration function for the transceiver representing a relationship between subcarrier frequency and phase offset; for each subcarrier frequency in the set of subcarrier frequencies: o calculating a phase difference between the subcarrier reference signal for the subcarrier frequency and a subcarrier uplink signal for the subcarrier frequency; and o adjusting the phase difference by a frequency-dependent phase offset based on the subcarrier frequency and the calibration function of the transceiver to generate an adjusted phase difference in a set of adjusted phase differences;Page 2 of 15Serial No.: 17/379,885Attorney Docket No.: ZNAR-M1O-US2 for each pair of subcarrier frequencies in the set of subcarrier frequencies, calculating a time-of-arrival estimate in a set of time-of-arrival estimates based on: o a first phase difference for a first subcarrier frequency in the pair of subcarrier frequencies; and o a second phase difference for a second subcarrier frequency in the pair of subcarrier frequencies; calculating a time-of-arrival of the multicarrier uplink signal at the transceiver based on the set of time-of-arrival estimates; and transmitting the time-of-arrival of the multicarrier uplink signal to a remote server
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642